ACCEPTED
                                                                               03-15-00044-CV
                                                                                       6787902
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                           9/3/2015 3:05:17 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK

                          No. 03-15-00044-CV
                                                               FILED IN
                      In the Court of Appeals           3rd COURT OF APPEALS
                                                            AUSTIN, TEXAS
                   for the Third Judicial District      9/3/2015 3:05:17 PM
                           Austin, Texas                  JEFFREY D. KYLE
                                                                Clerk



               TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

                                           Appellant,
                                v.
           MAURIE LEVIN, NAOMI TERR, AND HILARY SHEARD,

                                           Appellees.


                          On Appeal from the
         201st Judicial District Court of Travis County, Texas


                     UNOPPOSED MOTION TO EXTEND
              TO SEPTEMBER 14, 2015, THE DEADLINE TO FILE
                       APPELLANT’S REPLY BRIEF

     Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6,

Appellant Texas Department of Criminal Justice requests a 14-day

extension of the deadline to file Appellant’s reply brief.       No prior

extension of this deadline has been sought and received. This extension

request is not opposed.
     The reply brief was due August 31, 2015. The requested 14-day

extension, if granted, would make the brief due on or before September

14, 2015.

     There is good reason to grant the requested extension, which is not

sought for any improper purpose. Appellant’s counsel has had and will

continue to have a significant workload in other matters that makes it

impossible to complete by the current deadline a brief that would be

helpful to the Court. That workload includes, but is not limited to,

significant responsibilities in the following matters:

  • Veasey v. Abbott, No. 14-41127, in the United States Court of

     Appeals for the Fifth Circuit (filing a motion for en banc

     consideration; motion to stay the mandate pending petition for writ

     of certiorari; and response to motions requesting limited remand);

     and

  • Matthews v. Kountze Indep. Sch. Dist., No. 14-0453, in the Texas

     Supreme Court (drafting brief of amicus curiae State of Texas to be

     submitted to the Court).




                                     2
                                  PRAYER

     For these reasons, the Court should extend to September 14, 2015,

the deadline for filing Appellant’s reply brief.




                                     3
Respectfully submitted.

KEN A. PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

SCOTT A. KELLER
Solicitor General

 /s/ Richard B. Farrer
RICHARD B. FARRER
Assistant Solicitor General
State Bar No. 24055470
OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
Tel.: (512) 936-1823
Fax: (512) 474-2697
richard.farrer@texasattorneygeneral.gov

COUNSEL FOR APPELLANT TEXAS DEPARTMENT
OF CRIMINAL JUSTICE




       4
                    CERTIFICATE OF CONFERENCE

     I certify that I conferred by email with counsel for Appellees, Philip

Durst, who indicated that this motion is not opposed.


                                  /s/ Richard B. Farrer
                                  Richard B. Farrer
                                  Counsel for Appellant


                       CERTIFICATE OF SERVICE

     On September 3, 2015, the foregoing document was served via File

& ServeXpress and e-mail on counsel for Appellees:

Philip Durst
Manuel Quinto-Pozos
DEATS, DURST, OWEN & LEAVY, PLLC
1204 San Antonio, Suite 203
Austin, Texas 78701
[Tel] (512) 474-6200
[Fax] (512) 474-7896
pdurst@ddollaw.com
mqp@ddollaw.com

Maurie Amanda Levin
LAW OFFICE OF MAURIE LEVIN
614 South 4th St. #346
Philadelphia, Pennsylvania 19147
[Tel] (512) 294-1540
[Fax] (215) 733-9225
maurielevin@gmail.com
                                /s/ Richard B. Farrer
                               Richard B. Farrer
                               Counsel for Appellant


                                    5